Citation Nr: 1131914	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-06 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an old fracture, right tibia with deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for an old fracture, right tibia with deformity.

The case was remanded in January 2010 for additional development of the record.  After completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in August 2010 and returned the case to the Board for appellate disposition.  

The Board determined that an expert medical opinion was necessary to decide the medical question in this case.  In April 2011 correspondence, the undersigned Veterans Law Judge requested such an opinion.  A VA orthopedic surgeon provided a response in May 2011.  A copy of that opinion is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Clear and unmistakable evidence establishes that the Veteran had fibrous dysplasia (caused by a gene mutation) prior to service and it did not permanently worsen beyond the natural progression of the disease during service.  


CONCLUSIONS OF LAW

1.  Fibrous dysplasia clearly and unmistakably preexisted active duty service and was not aggravated by such service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Fibrous dysplasia of the tibia was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, generally, and the relative duties of VA and the claimant to obtain evidence.  

The notification did not specifically advise the Veteran of the criteria regarding degrees of disability or effective dates for any grant of service connection; however, as the claim of service connection is denied, there will be no initial rating or effective date assigned, so this deficiency is harmless error.  That notwithstanding, the RO cured this defect by sending another duty-to-assist letter to the Veteran in March 2006 which specifically notified the Veteran of how disability ratings and effective dates are assigned, pursuant to the holding in Dingess.  

VA has attempted to obtain the Veteran's service treatment records (STRs), but they have never been located.  A December 2005 memorandum from the RO indicates that all efforts to obtain the Veteran's STRs have been exhausted, and no STRs have been located.  The Veteran was provided the notice required by 38 C.F.R. § 3.159(e) by way of a December 2005 letter.  The Veteran responded that he has no STRs in his possession.  The Board also notes that the Veteran was notified pursuant to the March 2005 letter that he could submit alternate sources of evidence such as buddy statements, records and statements from service medical personnel, employment physical examinations, medical evidence from hospitals, clinics and private physicians of treatment since military service, pharmacy prescription records and insurance examination reports.  

Moreover, the RO has assisted the Veteran in obtaining evidence, afforded the Veteran opportunity for a physical examination in conjunction with his claim of service connection for a right tibia disability, obtained a VA medical opinion as to the likely etiology of the right tibia disability, and obtained a specialist's opinion as to whether the Veteran had a pre-existing disease or injury that was aggravated during service.  The RO also attempted to obtain records from the Social Security Administration (SSA) upon learning that the Veteran was in receipt of SSA benefits; however, the SSA responded that all records associated with any claim for benefits had been destroyed.  The Veteran was provided the notice required by 38 C.F.R. § 3.159(e) by way of a March 2010 letter.  Finally, the Veteran was provided the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The matter was remanded in January 2010 and there has been substantial compliance with the remand directives, which included requesting the Veteran to submit any pertinent medical evidence and affording the Veteran a VA examination.  The RO sent a letter to the Veteran in February 2010 asking him to identify and/or submit any additional pertinent medical pre-service records and post-service records that would document a pre-service injury or otherwise be pertinent to his claim.  Additionally, a VA examination was held in April 2010.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

In this case, the Veteran's STRs consist of a single January 1953 clinic card and an SGO record.  The clinic card shows the Veteran was hospitalized during service, for 20 days, for treatment of "[f]ibrous dysplasia, tibia, left middle 1/3rd."  Emphasis added.  The card reflects that this condition did not occur in the line of duty (LOD), but had existed prior to entrance (EPTE).  Due to the diagnosis, the Veteran was discharged from duty for the convenience of the Government.  The Veteran maintains that he did not have a left leg disability prior to or during service.  He argues that the 1953 service clinic card contains an error in that it references a preexisting left leg condition when it should note a preexisting right leg condition.  The undersigned agrees with this assertion.  

The Veteran contends that he is entitled to service connection for a right tibia disorder because it was aggravated as a result of active service.  The Veteran reports that at 12 or 13 years of age he injured his right lower leg (tibia) when a sharp object was stuck into his bone/leg in a wagon accident.  He states that he never actually broke his right leg in the accident, nor did he sustain a fracture.  The Veteran further reports that he did not receive medical attention for this injury and as a result his leg healed wrong with a permanent deformity.  He notes that he was unable to complete basic training because being in the military was hard on his leg.  The Veteran denies any current problems with his left lower leg, and specifically denies injury to the left lower leg, as a child or as an adult.  

Post-service evidence includes a Report of Accidental Injury which notes that a plow fell on the Veteran's right leg in 1940 causing injury.  A December 1966 VA examination report shows that the Veteran limped on his right leg, and had some deformity of the tibia since a childhood injury.  No diagnosis was provided.  A March 1969 VA examination report shows a diagnosis of old fracture, deformity of the tibia.  At that examination in March 1969, the Veteran continued to report considerable trouble with his right leg, with considerable swelling.  

At a VA examination in September 1971 the Veteran complained of right leg pain.  A contemporaneous X-ray report pertaining to the right tibia indicated that there was slight anterior bowing of the tibia with marked evidence of sclerotic cystic changes of the shaft of the right tibia.  Upon questioning the Veteran, this was apparently a residual from an old trauma as a child and probably represented a quiescent secondary osteomyelitis which has shown no change and no evidence of sequestrum.  The medulary portion of the bone appeared normal and there was no increase in size when compared with previous films.  The diagnosis was old fracture of the right tibia and quiescent cortical osteomyelitis.  At the September 1971 VA examination, there was a deformity of the right tibia noted, with hyperostosis.   

X-rays performed in May 2004, during the course of VA outpatient treatment, showed fibrous dysplasia of the tibia without evidence of fracture.  An MRI showed an extensive signal abnormality, osseous expansion and cortical thinning throughout the tibial diaphysis.  It was noted that infection could have this appearance.  Other VA outpatient treatment records from May 2004 show that the Veteran was treated at the ER for right hip and leg pain.  He again reported the childhood injury in the tibia resulting in malformation.  He also noted that the injury was evaluated on entry to military and thought not to be important, but he was told "it will bother you one day."  He further reported that he had not had many symptoms until the insidious onset of pain two months prior.  A diagnosis of right tibia mass was provided in November 2004.  In January 2010, the diagnosis was bone mass which was felt to be fibrous dysplasia/pagets.  

A medical opinion was requested by the RO in regard to the Veteran's claim of entitlement to service connection for a right tibia disorder.  In April 2010 a medical examiner rendered the opinion that the Veteran's residuals of fibrous dysplasia in the right tibia were less likely (less than a 50/50 probability) as not caused by or a result of aggravation of military service.  The examiner explained that X-rays of the right tibia document Paget's disease, a chronic disorder that often manifests with a familial incidence.  The examiner stated that while the pain in the affected site may have increased at the time of exercise during basic training, the condition itself was not worsened by the activity of the exercise.  

In April 2011, the Board requested an expert medical opinion to determine whether the Veteran's current disability pre-existed service, and if so, whether it was aggravated during service beyond the natural progression of the disease.  

In May 2011, R.D., MD, a VA orthopedist reviewed the Veteran's claims files and medical records, and provided a complete and thorough expert medical opinion.  First, Dr. D. explained that the diagnosis of the Veteran's disability affecting the right tibia is osteofibrous dysplasia, a rare, non-neoplastic condition of unknown etiology that affects the long bones.  Dr. D. also explained that most lesions of osteofibrous dysphasia affect the cortex of the tibia, predominantly the middle third of the diaphysis.  

Dr. D's opinion provided the following general description of fibrous dysplasias:  

Fibrous Dysplasias are chronic conditions of the skeleton where it is determined that a portion of a bone develops abnormally due to a gene mutation.  Scar-like (fibrous) tissue develops in place of normal bone.  As the bone grows, the softer, fibrous tissue expands, weakening the bone.  The cause of the gene mutation is not known.  It is not inherited or passed on to the children of affected patients.  No dietary or environmental cause is known.  It occurs equally among males and females of all races.  The gene mutation that causes the cells to form an abnormal type of fibrous bone exists before birth.  However, the manifestation of the impairment is often not discovered until childhood, adolescence, or even adulthood.  This fibrous bone gradually grows and expands over a period of years, causing a weakened area of the bone.  The area of weak bone can cause pain.  It can fracture the bone, and may lead to deformity.  Fibrous dysplasia accounts for approximately 7% of all benign bone tumors.  Any bone may be affected.  The most common bones involved are the tibia and fibula, femur, ribs, skull, humerus, and pelvis.  Usually, only one bone is involved (monostotic fibrous dysplasia).  Less often, multiple bones are involved (polystotic fibrous dysplasia).  The polystotic form is generally more severe and is discovered earlier.  The polystotic form can involve as few as two bones in the same limb or multiple bones throughout the skeleton.  As the abnormally formed fibrous tissue grows and expands, the involved area of bone becomes weaker.  The weakened area of bone can become painful.  Pain is more likely to occur in the weight-bearing bones.  This type of pain generally begins as a dull ache that is made worse with activity and lessened with rest.  It can progressively increase with time.  Fractures through the weak area cause sudden severe pain.  This can happen after there has already been less severe pain for a time, or it may happen suddenly with no prior pain.  The weakened area of bone can cause deformity of the bone over time.  

The diagnosis of fibrous dysplasia [is] based in part on x-rays.  The x-rays may show:

* An abnormal area of bone that typically has an appearance similar to that of ground glass
* Frequently, expansion of the involved area of bone
* Deformity of the bone that is usually seen as bowing

A computerized tomography (CT) scan may help to see minute fractures and determine the weakness of the bone.  Osteofibrous dysplasia usually is diagnosed in children less than 10 years of age.

Magnetic resonance imaging (MRI) of osteofibrous dysplasia will clearly show the involved area of bone and may be helpful to determine whether or not some areas have become cancerous.  If a fracture is present, it will generally be readily seen on plain film x-rays and/or magnetic resonance imaging (MRI).  

Dr. D noted that an MRI of the Veteran's right leg was reported to have shown expansion of the tibia bone diaphysis with thinning of the diaphyseal cortex and fluid-like signals throughout the expanded diaphyseal area.  Dr. D. specifically stated that the appellant's medical history, clinical findings, the MRI report, and the natural progression of the disease over time, were all consistent with the diagnosis and prognosis of Osteofibrous Dysplasia.

Dr. D opined that the Veteran's medical impairment existed before active service, and may have manifested itself for the first time when the Veteran reported suffering an injury to the right lower leg at the age of 12 or 13 years.  Dr. D. further opined that a fracture most likely occurred and rendered the Veteran's right tibia permanently deformed ever since that time.  

Critically, Dr. D. opined that any possible in-service aggravation of the Veteran's pre-existing right tibia osteofibrous dysplasia was not beyond the expected natural progression of the impairment.  Furthermore, Dr. D. stated that since no fracture occurred during the time of active service, there most likely was no aggravation (permanent percentage of disability increased or permanent increase in the severity of the impairment) that could be attributable to the Veteran's active service.  Dr. D stated that the Veteran no doubt had a temporary increase in the amount of weight bearing during his 4-month active service that may have caused some symptomatic exacerbation of the impairment.  Dr. D also stated that the symptoms would have included a temporary increase in the amount of pain and discomfort in the right lower leg; however, he also noted that this temporary exacerbation of symptoms would have no long term effect on altering the natural course of deterioration resulting from the impairment.  Finally, Dr. D pointed out that the ankle pain that now manifests itself is the result of the long term effect of the impairment.  

Dr. D noted that the Veteran's osteofibrous dysplasia has resulted in a current disability, in that many years of abnormal weight bearing on the abnormally aligned right distal extremity has resulted in permanent pain and degenerative changes to the distal tibia, foot and ankle.  However, Dr. D. also pointed out that it was not probable (a less than 50/50 probability) that this current disability is related to or attributable to the Veteran's 4-month active service period.  Furthermore, Dr. D expected that the impairment would continue to cause pain and discomfort and further arthritic degeneration in the right lower leg and ankle.  

In sum, there is no induction examination of record to show that the Veteran had any disability due to osteofibrous dysplasia prior to service; thus, the Veteran is presumed sound at entry into service unless there is clear and unmistakable evidence to rebut that presumption.  In this case, there is clear and unmistakable evidence to rebut the presumption of soundness at entry with respect to the Veteran's right tibia condition.  The Veteran, himself, has reported on numerous occasions that at 12 or 13 years of age he injured his right lower leg (tibia) when a sharp object was stuck into his bone/leg in a wagon accident.  He states that he never actually broke his right leg in the accident, nor did he sustain a fracture.  The Veteran further reports that he did not receive medical attention for this injury and as a result his leg healed wrong with a permanent deformity.  See 38 C.F.R. § 3.304(b)(1) (2010).

Furthermore, as Dr. D has pointed out, the Veteran's historical account of his childhood injuries, his reported medical history, and the objective findings on magnetic resonance imaging (MRI) reports confirm that the Veteran has osteofibrous dysplasia, a disability that usually is diagnosed in children less than 10 years of age.  After reviewing the evidence, Dr. D specifically opined that the disorder existed before service.  Thus, the lay evidence of record, as well as the medical evidence of record clearly establishes that the Veteran had a pre-existing osteofibrous dysplasia and the presumption of soundness at entry is rebutted.  

The evidence further demonstrates that the Veteran's pre-existing osteofibrous dysplasia, which caused deformity of the right tibia was not aggravated during service beyond the natural progression of the disease.  While there is no reason to doubt the Veteran's credibility in so far as he has described his in-service symptoms of increased pain and multiple trips to sick call during his basic training, the question is whether the Veteran's increase in symptoms during this period was a temporary flare up due to overuse, or whether there was an actual increase in disability beyond that of the natural progression of the disease.  This is a complex medical question beyond that which can be observed by a lay person and therefore it requires medical expertise.  As such, while the Veteran's reports of increased pain during service are certainly found credible, they do not provide the evidence required to establish service connection based on aggravation of a pre-existing disability in this case.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The competent evidence comes from the VA examination in April 2010 and the VA expert opinion in April 2011.  The opinion of Dr. D constitutes clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression in service.  This opinion is based on a review of the history, the physician's expertise, and a thorough rationale was provided to support the opinion.  Dr. D, in April 2011, confirmed that the Veteran indeed had a diagnosis of osteofibrous dysplasia, which definitely pre-existed service.  He considered the Veteran's reports that he first injured his right tibia at age 12 or 13 and this resulted in a right leg deformity, and subsequent right leg pain.  This chronology of events, according to Dr. D. is typical of osteofibrous dysplasia.  Dr. D opined that the Veteran's pre-existing osteofibrous dysplasia was not aggravated during service beyond the natural progression of the disease.  He indicated that there was no doubt that a temporary increase in the amount of weight bearing during active service may have caused some symptomatic exacerbation of the impairment.  The symptoms would have included a temporary increase in pain and discomfort in the right lower leg.  However, the temporary exacerbation of symptoms would have no long-term effect on altering the natural course of deterioration resulting from the impairment.  Importantly, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  This opinion constitutes clear and unmistakable evidence that the disorder was not aggravated beyond the natural progress by service.   

There is no medical evidence to the contrary.  Based on the foregoing, the Veteran had a pre-existing osteofibrous dysplasia resulting in a right tibia disorder that was not permanently aggravated during service.  

In addition, Dr. D opined that many years of abnormal weight bearing on the right leg resulted in permanent pain and degenerative changes to the distal tibia, as well as the foot and ankle.  But it was not probable that this current disability is related to his service.  Accordingly, the evidence also does not show that the Veteran otherwise has a current disability that was incurred due to disease or injury in service.  Again, the Veteran is not competent, as a lay person, to opine that a current disability manifested by degenerative changes is related to service many years earlier.


ORDER

Service connection for an old fracture, right tibia with deformity is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


